DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura et al., (US 2021/0249171), hereinafter Okumura.

               Regarding claim 1 Okumura discloses a coil component (Fig. 1, at 3) comprising: a substrate (Fig. 1, at 2); a coil pattern (Fig. 1, at 3) formed on one surface of the substrate; and a magnetic layer (Fig. 1, at 5) comprising a composite material  (Fig. 1, at 18 and 19) obtained by dispersing magnetic particles in resin and formed on the one surface of the substrate so as to cover the coil pattern, wherein the coil pattern has a flat shape (Fig. 1, at 3 is flat shaped) in which a thickness thereof is smaller than a radial width, wherein each of the magnetic particles (Fig. 1, at 18) has a flat shape in which a thickness thereof in a direction perpendicular to the one surface of the substrate is smaller than a diameter in a direction parallel to the one surface of the substrate, and wherein some of the magnetic particles exist within a height range of the coil pattern with respect to the one surface of the substrate (Fig. 1, at 3 and 18).


    PNG
    media_image1.png
    474
    987
    media_image1.png
    Greyscale


 	Regarding claim 2 Okumura further discloses the coil component as claimed in claim 1, wherein a radial cross section of the coil pattern is chamfered such that the radial width becomes smaller as a height position with respect to the one surface of the substrate increases (Fig. 1, at 23; see also paragraphs 0053-0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura.

 	Regarding claim 3 Okumura does not explicitly disclose the coil component as claimed in claim 2, wherein an average diameter of the magnetic particles is ⅕ or more and 10 times or less of the radial width of the chamfered part.
	Okumura teaches varying the diameter of the magnetic particles (e.g., paragraph 0097).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein an average diameter of the magnetic particles is ⅕ or more and 10 times or less of the radial width of the chamfered part, since Okumura teaches varying the diameter of the magnetic particles (e.g., paragraph 0097), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 4 Okumura does not explicitly disclose the coil component as claimed in claim 1, wherein an average diameter of the magnetic particles is 30 μm or more, and wherein the radial width of the coil pattern is 1 time or more and 10 times or less of the average diameter of the magnetic particles.
	Okumura teaches varying the diameter of the magnetic particles and width of the coil patterns  (e.g., paragraphs 0097-0098).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein an average diameter of the magnetic particles is 30 μm or more (paragraph 0097), and wherein the radial width of the coil pattern is 1 time or more and 10 times or less of the average diameter of the magnetic particles, since Okumura teaches varying the diameter of the magnetic particles and width of the coil patterns (e.g., paragraphs 0097-0098), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Asou (US 2015/0340754), hereinafter Asou.

Regarding claim 5 Okumura discloses a coil component (Fig. 1, at 3); wherein the coil component comprises a substrate (Fig. 1, at 2); a coil pattern formed on one surface of the substrate (Fig. 1, at 2 and 3); and a magnetic layer (Fig. 1, at 5) comprising a composite material (Fig. 1, at 18 and 19) obtained by dispersing magnetic particles in resin (Fig. 1, at 19; paragraph 0094) and formed on the one surface of the substrate so as to cover the coil pattern  (Fig. 1, at 3 and 5), wherein the coil pattern has a flat shape in which a thickness thereof is smaller than a radial width (Fig. 1, at 18), wherein each of the magnetic particles has a flat shape in which a thickness thereof in a direction perpendicular to the one surface of the substrate is smaller than a diameter in a direction parallel to the one surface of the substrate (Fig. 1, at 18), wherein some of the magnetic particles exist within a height range of the coil pattern with respect to the one surface of the substrate (Fig. 1, at 3 and 18), wherein an average diameter of the magnetic particles is 30 μm or more (e.g., paragraphs 0097-0098 and see claim 1 supra regarding In re Aller), and wherein the radial width of the coil pattern is 1 time or more and 10 times or less of the average diameter of the magnetic particles (e.g., paragraphs 0097-0098 and see claim 1 supra regarding In re Aller).
Okumura does not disclose a wireless communication circuit comprising: a communication circuit that supplies signals of 10 MHz or more.
Asou discloses a wireless communication circuit comprising: a communication circuit (paragraph 0033 “communication circuit”) that supplies signals of 10 MHz or more (e.g., paragraph 0045).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coil module disclosed by Okumura in accordance with the teaching of Asou regarding communication circuits used with coil modules in order to provide an antenna device suitable for NFC (Near Field Communication) system (Asou, paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Odahara (US 2019/0096566) discloses the use of flat magnetic particles with coil modules (e.g., Fig. 3, at 10).
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845